Springer, C. J.
(after stating the facts.) The facts and court proceedings which are necessary to a thorough understanding of the issues presented in the appeal taken by the plaintiff are fully set forth in the foregoing statement. The defendants also appealed. The plaintiff’s appeal is on account of but- one specification of error, namely, the judgment of the court sustaining the plea of merger, but the appeal of the defendants is based on every other ruling of bhe court. It is not necessary at this time to set forth the proceedings of the court below, and the exceptions thereto, apon which the defendants prosecute their cross appeal. The opinion of this court on the plea of merger will be decisive of this case. The original judgment obtained in the United States Court, at Ardmore, by the plaintiff against the lefendants J. P. and A. J. Addington and C. G. Graham, has lever been satisfied. It was made the basis of another judg-nent, which was obtained in the territory of Oklahoma. But the Oklahoma judgment remains unsatisfied. The ques-;ion now presented to this court is whether the obtaining of i second judgment in Oklahoma upon the same cause of iction as that upon which the judgment was obtained in the [ndian Territory caused the Indian Territory judgment tobe nerged into the Oklahoma judgment, and thereby to become satisfied and discharged. A judgment is a higher evidence >f indebtedness than a parol agreement, a promissory note, >r an obligation under seal. But the judgment does not extinguish the debt. It is merely the highest evidence that ;an be obtained that the debt exists and is unpaid. When a lebt is once evidenced by a judgment, all inferior evidences >f the indebtedness are merged into the higher form, for the ■eason that the judgment is not entered until all legal defenses lave been considered which might arise pending the obtain-*310irig of judgment. A judgment presupposes a hearing, and an ascertainment of the exact amount which is due and unpaid. A parol agreement or written obligation of any kind, upon which suit might be brought, might be reduced by set-offs, counterclaims, and partial payments. Hence, when the claim has been brought to judgment, the judgment is the highest evidence of the debt, and all other evidences of the debt should be merged into the judgment. But a second judgment obtained upon the first is of no higher security than the first. Both should stand until' the debt which is evidenced by them is fully paid off and satisfied. The first judgment is neither satisfied, merged, nor extinguished by a second judgment on the same cause of action, or by an affirmance thereof by a superior court. “Satisfaction” is a technical term, and in its application to a judgment it means the payment of the money due on the judgment, which must be entered of record, and nothing but this is a legal satisfaction of the judgmeut. Chief Justice Sharkey in Bank vs Calvit, 3 Smedes & M. 194; Mumford vs Stocker, 1 Cow. 178; Story, Copfl. Laws (8th Ed.) § 599a, note; Black, Judgm. §§ 864, 1013; Jackson vs Shaffer, 11 Johns. 513; Mumford vs Stocker, 1 Cow. 178; Doty vs Russell, 5 Wend. 129. The cases cited by the learned counsel for defendants, namely, Preem. Judgm. §§ 19, 216, 221; Biscoe vs Sandefur, 14 Ark. 570; Phillips vs Pease, Id. 595; Kelly vs Garvin, 12 Ark. 620; and 15 Am. & Eng. Enc. Law, pp. 339, 340, — are not in point. The effect which a judgment upon a forfeited redelivery or forthcoming bond would have upon the original judgment in Hie case has no bearing upon the two judgments obtained on the same cause of action in two jurisdictions, as in the case at.bar. The judgment of the court below, overruling the demurrer of the plaintiffs to the plea .of merger, sustaining said.plea, and discharging the receiver and dismissing the case, is reversed, and the case remanded, to be proceeded with the same as if said plea had not been entered and no *311judgment obtained in the Oklahoma court. The other proceedings of the court, in this view of the case, will not be grounds for appeal until the final disposition of the case oh its merits. The cross appeal is therefore dismissed without prejudice.
Judgment on judgment. oftke tet
*311Lewis, J., concurs.